Exhibit FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS FIRST AMENDMENT (this “Amendment“) is entered into between Accellent Inc. (the “Company”), and Jeremy Friedman (the “Executive”) under the following circumstances. WHEREAS, the Company and the Executive entered into an Employment Agreement on September 4, 2007 (the “Employment Agreement”); and WHEREAS, the parties would like to make certain changes to the terms of the Employment Agreement; NOW THEREFORE, the Executive agrees with the Company, in consideration for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, to amend the Employment Agreement as follows, effective as of the date this Amendment is executed as written below: 1.
